Citation Nr: 1147445	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery.

2.  Entitlement to service connection for an ulcer, to include as secondary to a service-connected plantar callus of the right foot.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for right hip degenerative joint disease, assigning a 10 percent evaluation, and tinea pedis, assigning a 10 percent evaluation; granted entitlement to individual unemployability; established basic eligibility to Dependents' Educational Assistance; continued a 10 percent evaluation for left knee degenerative joint disease; denied service connection for a spine injury and an ulcer; and declined to reopen a claim of entitlement to service connection for residuals of a foot surgery.  In May 2007, the Veteran submitted a notice of disagreement with regard to the increased rating, service connection, and new and material evidence claims.  He subsequently perfected his appeal in January 2008.  His case is currently under the jurisdiction of the VA RO in Wichita, Kansas.

In an August 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for a spine injury and an increased initial rating for tinea pedis; reopened his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery; and remanded his claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery, service connection for an ulcer, an increased initial rating for the right hip, and an increased rating for the left knee to the Appeals Management Center (AMC) for additional evidentiary development, including providing the Veteran with new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has not complied fully with the August 2010 remand directives, as discussed more fully below.  As such, these claims must be remanded yet again.  See Stegall, supra.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery, service connection for an ulcer, an increased initial rating for the right hip, and an increased rating for the left knee, consistent with the August 2010 Board remand.

The Board's August 2010 remand directed the AMC to schedule the Veteran for VA examinations to evaluate his claimed disabilities.  In September 2010, a VA examiner spoke on the telephone with the Veteran and produced a VA examination report and opinion based on this telephone conversation and his review of the claims file.  The Veteran was not seen or physically examined at this or any time since the August 2010 Board remand.  As the AMC was specifically ordered to schedule the Veteran for a VA examination, not merely a telephone conversation and medical opinion, the Board finds that the AMC did not fully comply with the August 2010 remand directives.  As such, these claims must be remanded in order to comply with the August 2010 Board remand.  See Stegall, supra.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Leavenworth VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran currently has residuals of right foot surgery.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current residuals of right foot surgery were not the result of the Veteran's willful misconduct; were caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the (additional) disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  A complete rationale must be provided for any opinion offered.
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal symptoms.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether the Veteran has a current gastrointestinal disability and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active military service or any service-connected disability or treatment thereof, to include use of anti-inflammatory medication.  The examiner should provide a complete rationale for any opinion provided.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Schedule the Veteran for a VA compensation examination(s) with an appropriate examiner(s) in order to determine the current severity of his service-connected right hip degenerative joint disease and left knee degenerative joint disease.  The claims folder must be made available to the examiner(s) for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

5.  The AMC should then review the claims file to ensure that all requested development has been completed.  Specifically, the AMC should ensure that the VA examinations are adequate and include a physical examination of the Veteran. 

6.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right foot surgery, service connection for an ulcer, an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip, and a disability rating in excess of 10 percent for degenerative joint disease of the left knee should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


